           Case 1:19-cv-08359-VEC Document 98 Filed 07/23/21 Page 1 of 1

                                                                        USDC SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                            DOC #:
SOUTHERN DISTRICT OF NEW YORK                                           DATE FILED: 7/23/2021
 -------------------------------------------------------------- X
 RELEVENT SPORTS, LLC,                                          :
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           :          19-CV-8359 (VEC)
                                                                :
                                                                :                ORDER
 FÉDÉRATION INTERNATIONALE DE                                   :
 FOOTBALL ASSOCIATION and UNITED                                :
 STATES SOCCER FEDERATION, INC.,                                :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS on July 20, 2021, the Court granted Defendants’ motions to dismiss

Plaintiff’s antitrust claim and directed Plaintiff to submit a letter indicating whether it intends to

pursue its remaining tort claim (Dkt. 96);

        WHEREAS on July 23, 2021, Plaintiff informed the Court that it does not intend to

pursue its tort claim in arbitration (Dkt. 97);

        IT IS HEREBY ORDERED THAT: This case is DISMISSED.



SO ORDERED.
                                                                    ________________________
Date: July 23, 2021                                                    VALERIE CAPRONI
      New York, New York                                             United States District Judge




                                                   Page 1 of 1
